Citation Nr: 1614913	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 21, 2014.

3.  Entitlement to a rating in excess of 70 percent for PTSD, effective January 21, 2014.  

4.  Entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for PTSD.  

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve and in the Air National Guard from 1988 to 2008.  He served on active duty from October 1988 to August 1989, December 1990 to July 1991, April 2004 to May 2004, August 2004 to January 2005, and from May 2007 to July 2007.  His primary duties were as an aerospace medical craftsman. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) in January 2012 when it was remanded for further development.  Following the requested development, the RO confirmed and continued the initial 30 percent rating for PTSD prior to January 20, 2014, and a 70 percent rating for PTSD, effective January 21, 2014.  In addition, the RO denied entitlement to TDIU.

In April 2015, during the course of the appeal, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.   The Veteran disagreed with that decision, and in August 2015, he was issued a statement of the case.  In February 2016, the Veteran filed a statement which, when construed in a manner most favorable to the Veteran, constitutes a timely, substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302 (2015).  Therefore, the Board has jurisdiction over the claim of entitlement to service connection for tinnitus, and it will be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  




FINDINGS OF FACT

1.  Tinnitus was first manifested after the Veteran's retirement from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  From October 18, 2006, through January 20, 2014, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

3.  As of January 21, 2014, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4.  The Veteran has a 70 percent rating for PTSD, his only service-connected disability. 

5.  The Veteran has a Master's Degree in Criminal Justice and is near completion of a Master's Degree in Social Work.  

6.  The Veteran has work experience as an aerospace medical craftsman and probation officer.

7.  The Veteran's PTSD does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Tinnitus is not the result of disease or injury incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).  

2.  Prior to January 20, 2014, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  As of January 21, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).  

4.  The criteria have not been met for an effective date prior to January 21, 2014, for a 70 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to the VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the increased rating and earlier effective date claims, VA notified the Veteran by letters dated in November 2006 and January 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, the VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence, and in October 2007, January 2014, and June 2015, the Veteran examined the Veteran.  Thus, the Board finds that the VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

The Veteran seeks increased ratings for PTSD and for an effective date prior January 21, 2014 for his 70 percent rating for that disorder.  Again, however, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.


When determining the appropriate rating to be assigned for a service-connected PTSD, the VA must identify the symptoms in the rating schedule associated with that disability and focus on how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Effective March 19, 2015, the VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced outdated references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The level of impairment caused by PTSD was measured in part by the Veteran's score on the Global Assessment of Functioning (GAF) Scale.  That scale was found in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and scored the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM IV was specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2013).  A GAF of 51 to 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 240, 242 (1995).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In May 2007, D. J. F., M.D., reported that he was treating the Veteran for symptoms of dysthymia, including a chronic mild to moderate depressed mood, irritability, anhedonia, fatigue, discouragement, and, at times, passive suicidal ideation.

Since service connection for PTSD became effective October 18, 2006, the Veteran has received psychiatric treatment from the VA.  

In October 2007, the Veteran was examined by VA to determine the severity of PTSD.  It was noted that he was separated from his wife and that the divorce was to be finalized in January 2008.  He had reportedly been residing at a friend's home since the separation.  It was also noted that the Veteran had been employed full time as a Probation Officer.  The Veteran stated that he had a history of trouble controlling his anger and difficulty getting along with his supervisor.  He also reported sleep problems and nightmares since his time in Somalia and that he was easily startled.  In addition he noted anxiety and a lack of focus.  The Veteran stated that his wife initiated their separation and divorce, which he did not want, because she could not deal with his mood swings.  It was noted that the Veteran had been a member of the Air Force Reserve since 1988 and that he planned to retire with 20 years of service in June 2008.

On mental status examination, the Veteran was neatly and casually dressed.  He was alert and well-oriented and cooperative with the examination process.  His behavior was appropriate, and he maintained good eye contact.  There was no impairment of thought process or communication, and his speech was clear coherent and goal directed.  No delusions or hallucinations were elicited, and it was noted that the Veteran was well able to maintain personal hygiene and other basic activities of daily living.   The Veteran said that his short term memory was horrible.  There were no clinically significant obsessive or compulsive behaviors evident.  The Veteran did not appear to experience panic attacks.  However, he tried to avoid crowds of people as he found them upsetting.  The Veteran's mood was dysthymic.  His affect was appropriate.  He said that in addition to a depressed mood, he had low interest, low pleasure, and low concentration.  He also reported some episodes of suicidal ideation and that he had them as recently as 10 days prior.  That followed a big explosion of anger toward his estranged wife.  However, the Veteran reported that had no plans or intent to try to take his life and no history of suicide attempts.  He acknowledged that his children kept him from doing so.  

On further examination, the Veteran's impulse control generally seemed intact, though he reported he was prone to loud and intense anger outbursts which had impacted very negatively on his relationships with significant others and work supervisors.  The Veteran reported chronic sleep disturbance and that he typically got five to six hours of sleep a night.  However, he said that his energy level had been okay, generally.  He reported that his appetite had been good and that his weight had been stable.  He stated that he had no prominent feelings of worthlessness.  

Following the examination, the examiner assigned a GAF of 53.  The examiner noted that the score reflected moderate impairment and in social and occupational functioning and moderate symptoms which were attributable largely to his primary PTSD.  It was also noted that the Veteran had depressive disorder and a personality disorder which contributed to his difficulties in social and occupational functioning.  

From May 2012 to April 2015, the Veteran was treated by VA for PTSD.  During treatment in July 2012, he was assigned a GAF of 55.  In July 2013, it was noted that his PTSD was of a mild degree.  

On January 21, 2014, the Veteran was examined by the VA.  He reported interpersonal difficulty with co-workers.  He noted that he was pursuing a Master's Degree in Social Work and that recently, he had been dismissed from school due to a disagreement with school administrators.  He reported a depressed mood, anxiety, suspiciousness, and near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  He also reported chronic sleep impairment, a flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, an inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran arrived on time and alone for the examination.  He was alert and oriented to time, place, and person.  His thinking was logical and goal-oriented, and his speech was fluent with a normal rate and volume.  His auditory comprehension was within normal limits, and he was neatly groomed, polite, cooperative, and engaged.  His mood was anxious and depressed, and his affect was constricted.  He demonstrated no hallucinations or delusions and no suicidal or homicidal ideation.  Following the examination, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

On September 15, 2014, the Veteran's supervisor recorded a series of events with the Veteran.  She reported that three days earlier, she had requested a folder from the Veteran.  She noted that he came into her office and tossed the folder on her desk.  He stated that he needed to leave to go to the VA.  The supervisor recounted that she had told him he could leave but that before doing so, she had requested information on a case for court that day.  The Veteran reportedly indicated that he was leaving and said that the supervisor should write him up.  

On September 19, 2014, the Veteran was informed that he was being placed on paid administrative leave as of that day, pending the outcome of an investigation regarding his alleged inappropriate conduct.  

On February 2, 2015, based on the information gathered during the course of the investigation, the investigators were unable to substantiate the allegation that the Veteran's actions in September 2014 constituted a violation of any probation protocol, or trial court policy.  

During VA outpatient treatment in October 2014 and November 2014, the Veteran continued to report problems at work.  In February 2015, it was noted that he enjoyed riding his motorcycle with a group of other Veterans.  In March 2015, he discussed plans for returning to work but doubted that the accommodations afforded him were sufficient.  It was suggested that the Veteran was a whistleblower.  He had, reportedly, been placed on six months of paid leave due to inappropriate conduct.  He noted that he had a Master's Degree in Criminal Justice and that he was working on a Master's Degree in Social Work.  He discussed plans for working with Veterans, and in April 2015, it was noted that he was a volunteer at the VA Vet Center.  

During VA treatment in April 2015, and in treatment records, generally, since May 2012, the Veteran was alert and oriented to time, place, and person.  He was casually dressed with attention to grooming and hygiene.  His mood was euthymic mood with a wide range of affect, and his judgment and insight were found to be intact.  There was no evidence of a thought disorder.  His thought processes were logical and goal-directed, and his memory was intact.  His speech clear and concise with a normal rate and rhythm.  There were no hallucinations or delusions and no suicidal or homicidal ideation.  

In June 2015, the Veteran was examined by VA to determine the severity of PTSD.  Following the examination, the Veteran's PTSD was found to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

It was noted that he lived with and had full custody of his 16-year old daughter in a single family home.  He reported he had a pretty good relationship with his daughter, and that she helped him keep a consistent daily routine, which has been helpful for his mental health.  He also stated that he continued to have 50 percent custody of his other two children, ages 14 and 12.  It was noted that the Veteran had three good friends that he had known from the 1990s and that they randomly got together.  He also continued to enjoy riding his motorcycle.  He reportedly exercised regularly, which he stated was beneficial to his mental health.  In addition, he noted that he had begun to volunteer at the Vet Center.  He sat at the front desk, welcomed people, got coffee and donuts, and talked with others.  He volunteered two days a week and wanted to do more but noted that they did not need him for more days.

The Veteran reported that he had been out of work since September 2014 when he was put on administrative leave.  He had been isolating himself and feeling a lack of purpose since then.  He felt as if he was in limbo and was concerned about how he would survive and support his children.  The Veteran was scheduled to return to school in September 2015 to finish his Master's Degree in Social Work.  He had attended 2.5 years but had had to leave school 2 years prior due to difficulties managing a full-time job, school, parenting his children, and an investigation into a scandal on the former job.  The Veteran reported conflicts with teachers when he became overwhelmed and began to stress and panic.  He would, then, appear as defensive and hostile.

The Veteran reported that he slept pretty well with medication, but that he had periods of insomnia when he was working.  He ruminated at night about work-related stress.  It was noted that had not been hospitalized since the last VA examination.  He denied legal or behavioral issues since the last VA examination, although it was noted that had episodes of being irritable and verbally lashing out with supervisors and with his daughter.  The Veteran's reported PTSD symptoms were a depressed mood; anxiety; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and  difficulty in adapting to stressful circumstances, including work or a work-like setting.  

On mental status examination, the Veteran was oriented and appropriately dressed and groomed.  No abnormal psychomotor behavior was observed, and he made consistent eye contact.  His language and speech were within normal limits, as were his thought content and logic.  He oriented toward the future.  His affect was context-appropriate, and his mood was largely euthymic, although he reported feeling anxious during parts of the evaluation in which he discussed combat trauma.  The Veteran denied having had any suicidal or homicidal ideation since his last VA examination.  He also denied visual or audio hallucinations or delusional ideation. 

The examiner remarked that the Veteran had severe occupational difficulties in his current work environment and job due to PTSD.  The examiner noted the Veteran's report that he was soon to be fired.  The VA examiner also noted that compared to the last VA examination, the Veteran's PTSD had increased in severity due to an increase associated with a stressful work environment and job demands.  His symptoms appeared to have increased in severity since the last VA examination.  They included anxiety, frequency of panic attacks, and inability to tolerate stressors in a work environment.  One of Veteran's situational triggers for anxiety and irritability was reportedly being questioned by authority about his choices, decisions, or work, which was due to his combat traumas.  That resulted in the Veteran feeling panicky and anxious and withdrawing, which typically resulted in being asked to resign or leave his job.  The Veteran currently would have severe difficulty managing the same work environment he came from with the high caseload with a lack of privacy for him to destress.  When he was working prior to being put on administrative leave, he was having panic attacks every day.  Since not working, he had been having panic attacks less frequently due to not being in that same stressful environment.

In July 2015, the Veteran's attorney confirmed that the Veteran had been on a forced leave of absence since September 2014.  His suspension had, reportedly, remained the subject of ongoing litigation.  The attorney stated that he had recently learned that the Veteran was to be terminated.  The attorney had reportedly persuaded the employer to hold off on the termination to permit the parties to mediate the matter.  The employer agreed but the Veteran's attorney noted that he had not been told that the decision to terminate the Veteran had been rescinded.  

A review of the evidence shows that from the time service connection was granted on October 18, 2006 through January 20, 2014, the Veteran's PTSD was manifested primarily by a depressed mood, a flattened affect, irritability, anhedonia, sleep impairment, anxiety, and passive suicidal ideation.  However, the October 2007 VA examiner found that the Veteran did not have any suicidal plan or intent or any history of suicide attempts.  Although the Veteran was divorced during that period, during his separation, he had support from friends and was able to reside at a friend's house.  In addition to marital troubles, the Veteran reported difficulty getting along with his supervisor.  However, he remained fully employed as a probation officer.  Moreover, the October 2007 VA examiner and his health care providers, such as those in July 2012 and 2013, found that the frequency, severity, and duration of the Veteran's symptoms were productive of no more than moderate impairment.  In addition, the Veteran did not demonstrate impaired speech, and there was no evidence of panic attacks or impaired judgment, or abstract thinking.  Although he complained that his short-term memory was horrible, there were no findings to substantiate his claimed memory impairment.  

The Board finds that on balance, the frequency, severity, and duration, of the Veteran's symptoms more nearly approximated the criteria for an initial 30 percent rating in effect from October 18, 2006, through January 20, 2014.  The evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily.  The evidence does not show occupational and social impairment with reduced reliability and productivity to warrant a higher rating.  In making this determination, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating based on the social and occupational impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Because the Board finds that the 30 percent rating was appropriate, it follows that there is no basis for an effective date prior to January 21, 2014, for a 70 percent rating for PTSD.  The Board finds that it was not factually ascertainable that PTSD warranted a 70 percent rating prior to January 21, 2014.  Therefore, the Veteran did not meet the criteria for an earlier effective date.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o) (2015).  Accordingly, an earlier effective dated for the 70 percent rating is not warranted, and that claim will also be denied.  

The Veteran maintains that since January 21, 2014, his PTSD has gotten worse and that it causes such significant problems at work that he was placed on administrative leave.  Therefore, he maintains that a rating in excess of 70 percent is warranted.

Since January 21, 2014, the Veteran's PTSD has been manifested by a depressed mood, a flattened affect, irritability, anhedonia, sleep impairment, anxiety, and passive suicidal ideation.  He also reports suspiciousness and near continuous panic associated with his employment, and he was forced to take months of paid administrative leave.  The most recent VA examiner noted that compared to the January 2014 VA examination, the Veteran's PTSD had increased in severity due to an increase associated with his stressful work environment and job demands.  However, the examiner concurred with the January 2014 VA examiner that the frequency, severity, and duration of the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  Indeed, the Veteran does not meet or more nearly approximate the schedular criteria for a 100 percent evaluation.  The Veteran does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  He continues to be well-oriented and well-spoken and maintains good personal hygiene.  His thought processes are logical, and he does not demonstrate any auditory or visual hallucinations.  He does not demonstrate a persistent danger of hurting himself or others and continues to have good relations with his immediate family.  He has full custody of his oldest child and continues with a 50 percent custodial split of two younger children.  In addition, he continues to pursue a second master's degree and aspires to work with Veterans.  He enjoys volunteering in at the Vet Center at the front desk, where he interacts with many people.  Moreover, he maintains friendships in which he goes motorcycle riding with a group of Veterans.  Therefore, the Board finds that the frequency, severity, and duration of the Veteran's symptoms do not meet or more nearly approximate the schedular criteria for a 100 percent rating.  Notably, total social impairment is not shown, as is required for a 100 percent rating.  Accordingly, the Board finds that the criteria for a rating greater than 70 percent rating, as of January 21, 2014, are not met, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's service-connected PTSD is manifested by signs and symptoms specifically noted in the rating schedule and the Board has rated the disability based on the level of occupational and social impairment caused by the disability.  Those manifestations are contemplated by the schedular criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Therefore, the rating schedule is not inadequate.  The Board finds that there is nothing exceptional or unusual about the Veteran's PTSD, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

TDIU

The Veteran contends that he is, effectively, unemployable due to PTSD.  Therefore, he maintains that TDIU is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

To establish TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2015).  A total disability rating may also be assigned, for Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b) (2015).

Although the Veteran meets the rating percentage criteria for TDIU for part of the period, the evidence does not show that he is unemployable as a result of PTSD.  He reports that he has difficulty with supervisors who question his choices, decisions, or work and that the situation got so bad in 2014 that he was placed on lengthy paid administrative leave.  However, the Veteran remained employed.  Although his termination was being considered, the Veteran chose to pursue a master's degree.  In addition, he is highly educated with at least one master's degree and is near completion on a second master's degree.  Despite the PTSD, he returned to school in September 2015 for additional education, and during VA treatment he indicated that he hoped to work with Veterans.  The Board finds that he has valuable work experience after a long career as a medical craftsman in service.  He also has significant work experience as a probation officer.  While he may have had difficulty in his work environment in 2014, there Board finds that the evidence of record is against a finding that he is unable to secure or maintain a substantially gainful occupation.

While the Veteran has been placed on administrative leave from his job, the Board finds that marked interference with employment is not shown.  The record shows that is paid administrative leave.  The record also shows that the Veteran is pursuing an advanced degree and has been a successful volunteer at a Vet Center.  While he may have had difficulties at one place of employment, the evidence does not show marked interference with all employment as a result of PTSD.  Furthermore, frequent hospitalization is not shown.  Also, prior to January 21, 2014, the evidence does not show marked interference with employment or frequent hospitalization and the Veteran was maintaining substantially gainful employment.  Therefore, referral for consideration of the assignment of TDIU prior to January 21, 2014, is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable solely as a result of service-connected PTSD.  He does not meet the criteria for a TDIU.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD, prior to January 21, 2014, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD, effective January 21, 2014, is denied.  

Entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for PTSD is denied.  

Entitlement to TDIU is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

A March 2015 VA examination found that to relate tinnitus to service would be speculative.  The Board finds that opinion is not adequate for rating purposes as it is speculative.  The Board finds that a VA examination would be useful in determining whether any current tinnitus is related to service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the etiology of tinnitus.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

(a)  Is a diagnosis of tinnitus warranted?

(b)  Is it at least as likely as not (50 percent or greater probability) that tinnitus is related to service, to include exposure to noise during service?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


